9 F.3d 107
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald L. CONARD, Plaintiff-Appellant,v.MICHIGAN DEPARTMENT OF CORRECTIONS;  S. Johnson, AssistantDeputy Warden;  D. Faher, Assistant Resident Unit Manager;Myers, Sgt., Corrections Officer;  Burgess, Officer,Corrections Officer, Defendants-Appellees.
No. 92-2513.
United States Court of Appeals, Sixth Circuit.
Oct. 18, 1993.

1
Before:  NORRIS and SILER, Circuit Judges, and HEYBURN, District Judge.*

ORDER

2
Ronald L. Conard appeals the summary judgment for defendants in this civil rights action filed under 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Conard sued the defendant prison officials in their individual and official capacity alleging that he was denied due process in two prison disciplinary proceedings.  Plaintiff sought declaratory and injunctive relief and compensatory and punitive damages.  Defendants moved to dismiss the complaint or, in the alternative, for summary judgment, and plaintiff responded in opposition.  The magistrate judge recommended that defendants' motion for summary judgment be granted in part and denied in part, and only plaintiff filed objections.  The district court adopted in part and rejected in part the magistrate judge's recommendation and granted defendants' motion for summary judgment in toto.


4
Upon consideration, we affirm the judgment of the district court for the reasons stated by the district court in its memorandum opinion filed October 5, 1992.  Essentially, plaintiff failed to show a genuine issue of material fact remaining for trial with respect to whether the disciplinary proceedings at issue comported with the requirements of due process.  See Wolff v. McDonnell, 418 U.S. 539, 571 (1974);  Woodson v. Lack, 865 F.2d 107, 109-10 (6th Cir.1989).


5
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable John G. Heyburn II, U.S. District Judge for the Western District of Kentucky, sitting by designation